Citation Nr: 0705657	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer.

2.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of an increased rating for an anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that the veteran, in his September 2003 
Notice of Disagreement, appears to raise a claim of service 
connection for a dental disability secondary to his duodenal 
ulcer.  This matter is REFERRED to the RO for the appropriate 
action.


FINDING OF FACT

The veteran's duodenal ulcer disease is productive of 
continuous moderate manifestations; but there is no evidence 
of impairment of health manifested by anemia or weight loss; 
or incapacitating episodes averaging 10 days or more.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for a 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is currently rated at 10 percent for his duodenal 
ulcer under Diagnostic Code (DC) 7305.  DC 7305 provides a 20 
percent rating for a moderate symptomatology:  recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or continuous moderate 
manifestations.  A 40 percent rating is provided for a 
moderately severe ulcer whose symptoms are less than severe, 
but there is still an impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  

A November 2002 VA treatment record reports the veteran's 
history of gastric ulcer and a continuous gastrointestinal 
problem with trouble swallowing.  An August 2003 VA 
examination record reports that the veteran had ongoing 
symptoms, such as upper gastrointestinal distress manifested 
by severe heart burn and evidence of recurrent ulceration, 
which require a regimen of Lansoprazole therapy.  The veteran 
also reported that he could only consume small meals and he 
could not eat after 7 p.m.  Due to reflux symptoms, the 
veteran developed esophageal stricture requiring frequent 
dilatation, most recently in 2002.  An upper gastrointestinal 
(GI) series revealed a moderate hiatal hernia with transient 
peristatic contractions, and a barium pill was delayed at the 
esophageal gastric junction.  The examiner diagnosed the 
veteran with peptic ulcer disease/duodenal ulcer with 
gastroesophageal reflux symptoms.  The examiner noted that 
the veteran continues to require a regimen of anti-acid 
therapy on a daily basis as well as lifestyle modifications.  
A January 2004 VA treatment record subsequently reported that 
the veteran had chronic inflammation of the duodenal mucosa.  

The foregoing evidence indicates that the veteran has 
continuous moderate manifestations of his duodenal ulcer.  
There is no evidence of anemia, weight loss, or 
incapacitating episodes, nor does the evidence indicate that 
the veteran has ever provided a history of any of these 
symptoms.  Consequently, a rating of 20 percent, but no 
higher, is warranted for the veteran's duodenal ulcer.  

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
record reflects that the RO has not provided VCAA notice with 
respect to the effective-date elements of the claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because an increased rating has been granted for the entire 
appellate period,  that matter is not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding that matter.  The VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, and providing a VA examination.  Although the 
appellant's February 2007 brief requests a new VA examination 
for his duodenal ulcer, the evidence of record is sufficient 
to warrant an increase of 20 percent for the veteran's 
duodenal ulcer, and as the veteran has not even made claims 
of symptomatology approximating a 40 percent rating, there is 
no prejudice in the Board deciding the veteran's claim at 
this time.  Consequently, the duty to notify and assist has 
been met.  


ORDER

A rating of 20 percent, but no higher, for a duodenal ulcer 
is granted.


REMAND

Further development is needed on the claim for an increased 
rating for an anxiety disorder.  An October 2003 VA 
psychiatric record reports that the veteran was supposed to 
follow-up with the psychiatrist in 3 months.  That record is 
not associated with the claims file, nor is any treatment 
record dated after May 2004.  These records must be obtained.  

Additionally, the Board finds that a contemporaneous 
examination is needed.  See 38 C.F.R. § 3.159(c)(4).  The 
last VA examination was conducted in August 2003, over 3 
years ago.  Based on the absence of current treatment 
records, and the date of the last examination, another 
examination is needed to determine the current severity of 
the veteran's anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA psychiatric and Mental 
Health Clinic records, dating from 
January 2004, forward.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his anxiety disorder.  
The examiner should distinguish any 
symptoms or impairments associated with a 
non-service connected psychiatric 
disorder, such as post-traumatic stress 
disorder.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


